Citation Nr: 1203541	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral conductive deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 1957 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that in his December 2007 Board hearing the Veteran requested a local hearing with a Decision Review Office as well as a Travel Board hearing.  A local hearing was subsequently scheduled for October 2008, which the Veteran cancelled.  He did, however, testify in May 2009 before the undersigned Veterans Law Judge at a Travel Board hearing in Columbia.  The transcript of that hearing is of record.

In September 2011, the Veteran raised the issue of an increased rating for otitis media but this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a compensable rating for bilateral conductive deafness was previously remanded by the Board in August 2009 and October 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In a letter dated in January 2006, a private physician found mixed hearing loss in the left ear with low frequency conductive component and a high frequency sensorineural component.  In the right ear, the Veteran had very mild conductive hearing loss in the low frequencies.  The physician did not report individual threshold findings for 1000, 2000, 3000, and 4000 Hertz.  As this evidence is relevant to the issue on appeal, remand for acquisition of the January 2006 audiogram is warranted.  38 C.F.R. § 3.159(c)(2).  In addition further testing was conducted in March 2009 and this audiogram should be requested as well.  In addition, it should be clarified what type of word recognition testing was used.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (determining it was error for Board not to seek clarification from private examiner as to whether the Maryland CNC Word Recognition test was used during private testing).  

In a September 2011 statement, the Veteran indicated that he had a problem with an ear infection that required emergency room care.  As the Veteran's statement indicates there may have been a material change in his hearing loss condition since the last VA examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral conductive deafness.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

A review of the records reveals that in addition to the compensation and pension (C&P) examinations of record, a July 17, 2009, C&P examination was scanned and not made part of the record.  Audiological evaluations dated May 5, 2009, and July 30, 2009, were also scanned and not made part of the record.  This evidence is relevant to the issue on appeal and therefore remand is warranted.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from November 4, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  The AMC/RO should contact the Veteran and ask that he provide permission for VA to obtain information and any additional records from Dr. Cunningham.  The AMC/RO should contact Dr. Cunningham for the following reasons:

	(i)  Request additional information with respect to the Veteran's audiology report of January 2006 and March 2009, to include copies of the audiograms derived from the examinations.  Ask Dr. Cunningham to clarify whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the evaluations were conducted by a state-licensed audiologist.  Also, the audiology results were not interpreted, so Dr. Cunningham should be asked to assign numerical designations for the results vice the assignment of "x"s and "o"s.  

   (ii)  Request any additional audiology results conducted in his office since January 2006.  If speech recognition tests were done during any other audiological evaluation, Dr. Cunningham should state whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the examinations were conducted by a state-licensed audiologist.  

All information obtained from Dr. Cunningham should be attached in the claims folder for review.  If the medical provider does not submit the requested information, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

2.  Obtain relevant VA medical records pertaining to the Veteran dating from November 4, 2009.  

In addition, copies of the audiograms derived during the May 5, 2009, and July 30, 2009, Audiological Evaluations should be incorporated with the Veteran's claims folder.  

A copy of the July 17, 2009, C&P report should also be associated with the Veteran's claims file.  

3.  After the above has been accomplished, the AMC/RO should schedule the Veteran for a VA audiological examination to determine the nature and current level of severity of his service-connected bilateral conductive deafness.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


